                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                                 Attorneys for Deutsche Bank Nat'l Trust Co.
                                                             7

                                                             8
                                                                                              UNITED STATES DISTRICT COURT
                                                             9
                                                                                                      DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    DEUTSCHE BANK NATIONAL TRUST                     Case No.: 2:16-cv-00536-MMD-GWF
                                                                  COMPANY    AS    TRUSTEE     FOR THE
                      LAS VEGAS, NEVADA 89134




                                                            12    CERTIFICATEHOLDERS OF IMPAC SECURED
AKERMAN LLP




                                                                  ASSETS CORP, MORTGAGE PASS-THROUGH
                                                            13                                                     STIPULATION TO DISMISS
                                                                  CERTIFICATES, SERIES 2007-1,
                                                            14                                                     INDEPENDENCE II HOMEOWNERS'
                                                                                               Plaintiff,          ASSOCIATION AND AGREED ORDER
                                                            15    vs.                                              OF PARTIAL JUDGMENT

                                                            16    INDEPENDENCE      II   HOMEOWNERS'
                                                                  ASSOCIATION; SFR INVESTMENTS POOL 1,
                                                            17
                                                                  LLC; and NEVADA ASSOCIATION SERVICES,
                                                            18    INC.,
                                                                                       Defendants.
                                                            19
                                                                  SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                            20    limited liability company,
                                                                                         Counter/Cross Claimant,
                                                            21
                                                                  vs.
                                                            22
                                                                  DEUTSCHE BANK NATIONAL TRUST
                                                            23    COMPANY    AS    TRUSTEE    FOR     THE
                                                                  CERTIFICATEHOLDERS OF IMPAC SECURED
                                                            24    ASSETS CORP, MORTGAGE PASS-THROUGH
                                                                  CERTIFICATES,   SERIES   2007-1;     and
                                                            25    CAROLINA OSPINA MEDINA, an individual,

                                                            26                        Counter/Cross Defendants.

                                                            27

                                                            28

                                                                                                               1
                                                             1          Deutsche Bank National Trust Company as trustee for the certificateholders of IMPAC secured

                                                             2   assets corp, mortgage pass-through certificates, series 2007-1 and Independence II Homeowners

                                                             3   Association stipulate as follows:

                                                             4          1.      This matter relates to real property located at 7482 Margolinni Street, Las Vegas,

                                                             5   Nevada, APN 161-2213457 (property). The property is more specifically described as:

                                                             6          Lot 605 in Block 12 of Quartersprings – Unit 1 as shown by map thereof on file in Book
                                                             7          114 of Plats, page 94 in the Office of the County Recorder, Clark County, Nevada.

                                                             8          2.      Deutsche Bank is the beneficiary of record of a deed of trust encumbering the property

                                                             9   recorded on December 22, 2006 as instrument number 20061220004256 with the Clark County

                                                            10   Recorder's Office.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11          3.      On February 22, 2013, Independence II recorded a trustee's deed as instrument number
                      LAS VEGAS, NEVADA 89134




                                                            12   201302220002496 with the Clark County Recorder, reflecting SFR Investments Pool 1, LLC purchased
AKERMAN LLP




                                                            13   the property at a foreclosure sale of Independence II's lien held on February 15, 2013.

                                                            14          4.      On March 10, 2016, Deutsche Bank filed this action against Independence II, Nevada

                                                            15   Association Servicces, Inc. and SFR asserting Independence II's foreclosure of its lien and the HOA

                                                            16   foreclosure deed did not extinguish the deed of trust.

                                                            17          5.      Independence II agrees as between it and Deutsche Bank, title to the property is quieted

                                                            18   in Deutsche Bank.

                                                            19   ///

                                                            20   ///

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///

                                                                                                                  2
                                                             1          6.      Deutsche Bank agrees to dismiss with prejuduice all claims it asserts against

                                                             2   Independence II in this action, with each party to bear its own fees and costs.

                                                             3          Deutsche Bank and Independence II request the court enter an order granting this stipulation.

                                                             4          Dated October 23rd, 2018.
                                                             5
                                                                  AKERMAN LLP                                          GORDON & REES LLP
                                                             6
                                                                  /s/ Donna M. Wittig                                  /s/ Lynne McChrystal
                                                             7    MELANIE D. MORGAN, ESQ.                              ROBERT S. LARSEN, ESQ.
                                                                  Nevada Bar No. 8215                                  Nevada Bar No. 3998
                                                             8    DONNA WITTIG, ESQ.                                   LYNNE MCCHRYSTAL, ESQ.
                                                                  Nevada Bar No. 11015                                 Nevada Bar No. 14739
                                                             9    1635 Village Center Circle, Suite 200                3770 Howard Hughes Pkwy., Ste. 100
                                                                  Las Vegas, Nevada 89134                              Las Vegas, Nevada 89169
                                                            10
                                                                  Attorneys for Deutsche Bank                          Attorneys for Independence II HOA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13
                                                                                                               IT IS SO ORDERED.
                                                            14

                                                            15

                                                            16                                                 _________________________________________
                                                                                                               UNITED STATES DISTRICT COURT JUDGE
                                                            17

                                                            18                                                 DATED: October 24, 2018
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                  3
